Judgment, Supreme Court, New York County, rendered September 28, 1972, convicting defendant upon his plea of guilty of two counts of grand larceny in the second degree, and sentencing him to up to *827three years in prison on each count, the sentences to run concurrently, unanimously affirmed, without prejudice to a further application for a resentence based on information developed since the denial on May 17, 1973, of resentence to a term of probation. The case is remitted to the Criminal Term, Supreme Court, New York County, for proceedings to direct defendant to surrender himself to said court in order that execution of the judgment be commenced or resumed. (GPL 460.50, subd. 5.) "Concur — Kupferman, J. P., Murphy, Capozzoli and Lane, JJ.